Title: From Thomas Jefferson to William Wardlaw, 11 June 1802
From: Jefferson, Thomas
To: Wardlaw, William


            Dear SirWashington June 11. 1802.
            Mr. Barnes two days ago remitted to mrs Jackson 200 Dollars, which will of course get to her hands to-night. I think you mentioned that you should have further remittances to make her. I have to pay 30. Dollars to John Perry, which if you will deliver to him, I will place the same sum for you in mrs Jackson’s hands, it being easier to me to remit to Philadelphia than to Albemarle. I shall await your information on this subject. Accept my best wishes & friendly attachment.
            Th: Jefferson
          